             Case 2:17-cv-00218-RSM Document 150 Filed 07/09/19 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                                                                         The Hon. Ricardo S. Martinez
11                                                                    Chief United States District Judge
12
                                UNITED STATES DISTRICT COURT
13                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
14
15   DANIEL RAMIREZ MEDINA,                             Case No. 2:17-cv-00218-RSM-JPD
16                Plaintiff,
                                                        STIPULATION TO EXTEND TIME FOR
           v.                                           DEFENDANTS TO RESPOND TO
17   U.S. DEPARTMENT OF HOMELAND                        PLAINTIFF’S THIRD AMENDED
     SECURITY, et al.,                                  COMPLAINT
18                Defendants.
                                                        Noted for Consideration: July 8, 2019
19
20
21
22
            Pursuant to LCR 10(g), Defendants U.S. Department of Homeland Security, et al., and
23
     Plaintiff Daniel Ramirez Medina (together, “the Parties”), hereby stipulate to seek an order of the
24
     Court extending the time for Defendants to answer, plead, or otherwise respond to Plaintiff’s
25
     Third Amended Complaint [ECF No. 140, filed May 30, 2019] by four weeks. Pursuant to this
26
     Court’s order of June 5, 2019, granting the Parties’ first stipulated extension, Defendants’ current
27
28
                                                                    U.S. Department of Justice, Civil Division
     Stipulation to Extend Time                                            Office of Immigration Litigation
     Case No. 2:17-cv-00218-RSM-JPD                                       P.O. Box 868, Ben Franklin Station
                                                                               Washington, D.C. 20044
                                                  1                                (202) 532-4468
              Case 2:17-cv-00218-RSM Document 150 Filed 07/09/19 Page 2 of 5




 1   response deadline is July 10, 2019 [ECF No. 146]. Under the Parties’ stipulation, Defendants’
 2   new response deadline would be August 7, 2019.
 3          Good cause exists to extend Defendants’ deadline where counsel for Defendants’ are
 4   preparing for a Ninth Circuit oral argument on July 11, 2019, and have additional deadlines in
 5   two other cases, as well as personal commitments during the week of July 15, 2019.
 6          Counsel for Plaintiff support this extension of Defendants’ deadline to respond in order to
 7   first give the Court the opportunity to rule on Mr. Ramirez’s Motion for Second Preliminary
 8   Injunction, or, in the Alternative, to Compel Compliance with Preliminary Injunction Order
 9   [ECF No. 147], rather than burden the Court with a second motion presenting some overlapping
10   arguments.
11
12
13   It is so ordered, this ____ day of July, 2019.
14
15                                                        The Hon. Ricardo S. Martinez
                                                          Chief United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   U.S. Department of Justice, Civil Division
     Stipulation to Extend Time                                           Office of Immigration Litigation
     Case No. 2:17-cv-00218-RSM-JPD                                      P.O. Box 868, Ben Franklin Station
                                                                              Washington, D.C. 20044
                                                      2                           (202) 532-4468
             Case 2:17-cv-00218-RSM Document 150 Filed 07/09/19 Page 3 of 5



      DATED: July 9, 2019                     Respectfully submitted,
 1
 2    CHAD A. READLER                         /s/ James J. Walker
      Acting Assistant Attorney General       JAMES J. WALKER
 3                                            Trial Attorney
      WILLIAM C. PEACHEY                      U.S. Department of Justice
 4
      Director                                Civil Division
 5                                            Office of Immigration Litigation
      JEFFREY S. ROBINS                       District Court Section
 6    Deputy Director                         P.O. Box 868, Ben Franklin Station
 7                                            Washington, D.C. 20044
                                              Phone: (202) 532-4468
 8                                            Fax: (202) 305-7000
                                              Email: james.walker3@usdoj.gov
 9
10                                            Attorneys for Defendants

11   PUBLIC COUNSEL
     MARK D. ROSENBAUM (CA SBN 59940),
12   pro hac vice
13   mrosenbaum@publiccounsel.org
     JUDY LONDON (CA SBN 149431), pro hac
14   vice
     jlondon@publiccounsel.org
15   KATHRYN A. EIDMANN (CA SBN
16   268053), pro hac vice
     keidmann@publiccounsel.org
17   610 South Ardmore Avenue
     Los Angeles, CA 90005
18
     Telephone: (213) 385-2977
19   Facsimile: (213) 385-9089

20   GIBSON, DUNN & CRUTCHER LLP
     THEODORE J. BOUTROUS, JR. (CA SBN
21
     132099), pro hac vice
22   tboutrous@gibsondunn.com
     KATHERINE M. MARQUART (CA SBN
23   248043), pro hac vice
     kmarquart@gibsondunn.com
24
25                                             /s/ Nathaniel L. Bach (with permission)
                                               NATHANIEL L. BACH (CA SBN 246518),
26                                             pro hac vice
27                                             nbach@gibsondunn.com
                                               333 South Grand Avenue
28                                             Los Angeles, CA 90071-3197
                                                        U.S. Department of Justice, Civil Division
     Stipulation to Extend Time                                Office of Immigration Litigation
     Case No. 2:17-cv-00218-RSM-JPD                           P.O. Box 868, Ben Franklin Station
                                                                   Washington, D.C. 20044
                                          3                            (202) 532-4468
              Case 2:17-cv-00218-RSM Document 150 Filed 07/09/19 Page 4 of 5



                                                     Telephone: (213) 229-7000
 1
                                                     Facsimile: (213) 229-7520
 2
     ETHAN D. DETTMER (CA SBN 196046),
 3   pro hac vice
     edettmer@gibsondunn.com
 4
     555 Mission Street
 5   San Francisco, CA 94105
     Telephone: (415) 393-8200
 6   Facsimile: (415) 393-8306
 7
     ERWIN CHEMERINSKY (DC SBN 289330;
 8   IL SBN 3122596), pro hac vice
     echemerinsky@law.berkeley.edu
 9   University of California, Berkeley School of
10   Law
     *Affiliation for identification purposes only
11   215 Boalt Hall
     Berkeley, CA 94720-7200
12   Telephone: (510) 642-6483
13
     Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             U.S. Department of Justice, Civil Division
     Stipulation to Extend Time                                     Office of Immigration Litigation
     Case No. 2:17-cv-00218-RSM-JPD                                P.O. Box 868, Ben Franklin Station
                                                                        Washington, D.C. 20044
                                                4                           (202) 532-4468
             Case 2:17-cv-00218-RSM Document 150 Filed 07/09/19 Page 5 of 5



                                      CERTIFICATE OF SERVICE
 1
 2          I HEREBY CERTIFY that on July 9, 2019, I electronically filed the foregoing document

 3   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document should
 4
     automatically be served this day on all counsel of record via transmission of Notices of
 5
     Electronic Filing generated by CM/ECF.
 6
 7                                                        /s/ James J. Walker
                                                          JAMES J. WALKER
 8                                                        Trial Attorney
                                                          U.S. Department of Justice
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   U.S. Department of Justice, Civil Division
     Stipulation to Extend Time                                           Office of Immigration Litigation
     Case No. 2:17-cv-00218-RSM-JPD                                      P.O. Box 868, Ben Franklin Station
                                                                              Washington, D.C. 20044
                                                 5                                (202) 532-4468
